Citation Nr: 0819825	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-21 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro) in
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chronic fatigue (including chronic fatigue 
syndrome), claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to August 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Albuquerque RO.  The case was 
previously before the Board in January 2007, when these 
matters were remanded for further development.

The issue of service connection for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during Operation 
Desert Storm.

2.  The veteran is not shown to have chronic fatigue 
syndrome; his complaints of fatigue have been attributed to 
diagnosed, nonservice-connected disabilities, including 
diabetes and sleep apnea.   

3.  The veteran is not shown to have memory loss.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by chronic 
fatigue (including chronic fatigue syndrome), including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).

2.  Service connection for memory loss, including as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A June 2002 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  February and April 2007 
correspondence advised him to submit pertinent evidence in 
his possession and he was provided notice regarding 
disability ratings and effective dates of awards.

An April 2004 statement of the case (SOC) and a December 2007 
supplemental SOC (SSOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
basis for the denial of the claims.  While complete notice 
was not provided prior to the initial adjudication of these 
claims, such defect does not affect the essential fairness of 
the adjudication process.  He has received all critical 
notice, and has had ample opportunity to participate in the 
adjudicatory process.  The claim was readjudicated after all 
critical notice was provided (See December 2007 SSOC).  

The veteran's service medical records (SMRs) are associated 
with the claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (pertinent VA records) has 
been secured.  The veteran was afforded VA examinations.  
VA's duty to assist is met.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection. 
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.



III. Analysis

A. Chronic Fatigue

The veteran's SMRs, including a separation examination report 
and an associated medical history report, are silent for any 
complaints, findings, or diagnosis of fatigue.  

An April 1998 private medical record indicates that the 
veteran reportedly lifted weights frequently and played a lot 
of sports.  He also indicated that his job consisted of 
laying flagstone.  

An April 2002 VA treatment record shows the first documented 
complaints of fatigue.  A June 2002 record notes that the 
veteran worked long hours moving furniture; an August 2002 
record also notes that he had a physically demanding job. 

On August 2002 VA Persian Gulf examination, the veteran 
reported that he frequently felt fatigue even after ten 
years.  He associated some of his fatigue with poor sleep and 
depression.  He was employed as a service technician who 
installed refrigerators and other appliances.  The diagnosis 
was chronic fatigue, aggravated by anxiety, depression, and 
poor sleep.  In a November 2002 addendum, the examiner 
clarified that the veteran suffered "chronic fatigue" 
secondary to anxiety, depression, and poor sleep.  She added 
that the veteran did not have chronic fatigue syndrome, which 
was an independent diagnosis that was not justified based on 
his symptoms.  

In January 2003, the veteran underwent a sleep study.  He 
complained of being quite tired and drowsy during the day; 
his girlfriend reported that he typically dozed off while 
watching television on weekends.  He was employed as driver 
and worked 10 hours a day.  He reportedly slept approximately 
5 hours at night during the week and 9 to 10 hours on 
weekends.  The impression was that the veteran had symptoms 
of sleep apnea and significant daytime sleepiness.  The 
examiner commented that the veteran had chronic insufficient 
sleep during the week.  

At a February 2004 hearing before a hearing officer, the 
veteran testified that he had sleep apnea, which made it hard 
for him to sleep at night, and that because of his inability 
to sleep on a regular basis he had chronic fatigue.

A March 2004 VA treatment record shows an assessment that the 
veteran's fatigue problem was due to being non-compliant with 
his medication and diet for diabetes mellitus.  In April 
2004, the veteran complained of feeling fatigued and having 
no energy to exercise.  He also reported that he was having 
trouble sleeping and that he was "virtually up all night".  
In April 2006, he reported that he was exercising, playing 
softball, and working out.  

On October 2007 VA examination, the veteran reported that he 
had a gradual onset of fatigue after his separation from 
service.  He reported that he was too tired to keep a job or 
have a conversation.  Typically, he awoke at 8 a.m., had 
breakfast, and then would go back to bed where he slept and 
watched television.  He reportedly would get up to eat meals 
and visit his family.  He also tried to do simple tasks.  He 
was supposed to wear a CPAP mask at night but did not.  He 
indicated that he slept poorly due to bad dreams, muscle 
twitching, and having to use the bathroom.  In response to 
questioning, he indicated that he had debilitating fatigue 
which lasted more than 24 hours after exercise, and 
restricted him in activities such as household tasks.  He 
indicated that he had not worked in several years, and could 
not keep a job, in part, due to fatigue; such activities as 
exercise, recreation, and traveling were severely affected, 
and chores, shopping, and sports were moderately affected.  
The examining physician indicated that the criterion [i.e., 
for chronic fatigue syndrome] of new onset of debilitating 
fatigue severe enough to reduce or impair average daily 
activity below 50 percent of pre-illness activity level for a 
period of 6-months had not been met.  Furthermore, the 
criterion that other clinical conditions that may produce 
similar symptoms had been excluded by thorough evaluation, 
based on history, physical examination, and appropriate 
laboratory tests also had not been met.  The veteran did not 
have at least 6 of the 10 chronic fatigue syndrome diagnostic 
criteria.  The examiner commented that chronic fatigue 
syndrome was a diagnosis of exclusion and could not be 
diagnosed unless the other, far more likely etiologies for 
his fatigue, such as uncontrolled diabetes due to non-
compliance and untreated sleep apnea, were resolved.  The 
veteran's symptoms were all subjective, with no objective 
evidence to support the diagnosis of chronic fatigue 
syndrome.  The examiner added that the evidence of record 
showed that the veteran had been very active in sports and 
had physical jobs during the time he stated he had been 
extremely fatigued.  It was also noted that the veteran had 
told his primary care physician in June 2007 that he could 
play basketball without problems, but told the examiner that 
he was sore and fatigued for up to a day after he attempted 
to play basketball and said, "I'm not like normal people".

The veteran seeks service connection for disability 
manifested by chronic fatigue as due to Persian Gulf service 
during Operation Desert Storm.  Based on the record, he does 
not have chronic fatigue syndrome.  The evidence clearly 
shows, as indicated by the October 2007 VA examiner(with 
explanation of rationale), that he does not meet the criteria 
for such a diagnosis.  Consequently, presumptive service 
connection for such chronic, medically unexplained multi-
symptom illness on a presumptive basis under 38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317 is not warranted.  

While complaints of fatigue and a lack of energy have been 
documented since April 2002, there is no competent (medical) 
evidence that these symptoms are due to an undiagnosed 
illness.  In fact, the evidence has linked symptoms of 
fatigue to diagnoses (and not service-connected) 
disabilities, including diabetes mellitus and sleep apnea.  
On earlier Persian Gulf examination, they were linked to 
anxiety, depression, and poor sleep.  Notably, the veteran 
himself has testified that he his fatigue is due to his poor 
sleep.  In short, there is no evidence to support a finding 
that the veteran has chronic fatigue due to an undiagnosed 
illness.    

Finally, there is no competent evidence that otherwise links 
the veteran's complaints of fatigue to his service.  Such 
complaints were not noted in service; and no care provider 
has opined that they might be related to the veteran's 
service.  As the veteran is not shown to have chronic fatigue 
syndrome; as his complaints of fatigue have been attributed 
to nonservice connected disabilities, including sleep apnea 
and diabetes mellitus; and as there is no competent evidence 
that relates any current fatigue to service or to any 
incident therein, there is no basis in the evidence for 
concluding that he has a disability manifested by fatigue 
that was incurred or aggravated in service.  His opinion in 
that regard is not competent evidence.  See Espiritu, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the claim must be denied.

B. Memory Loss

The veteran's SMRs are silent for any complaints, findings, 
or diagnosis of memory loss.  

A June 2002 VA neuropsychology evaluation notes the veteran's 
complaints of memory changes and cognitive dysfunction.  He 
reported having memory problems for three or four years and 
mild difficulty finding words.  He attributed the problems to 
"stress, depression, and financial worries".  Testing 
revealed that the veteran's attention was somewhat variable, 
ranging from low average to average.  Testing of new learning 
and memory was performed within expectation.  Based on all of 
the testing, the psychologist opined that the veteran 
performed in the average range for all cognitive domains 
except for some variability in complex attention and mental 
tracking.  Despite the mild variability, his memory was 
intact.  

An August 2002 VA Persian Gulf examination found that the 
veteran had a problem with memory loss, but that it had 
improved.   

At a February 2004 hearing before a hearing officer, the 
veteran testified that he first noticed memory problem upon 
separation from service; he indicated  that he had trouble 
paying attention to details and carrying out orders from 
supervisors.  He was also unable to read and comprehend 
things.  

In a March 2007 statement from the veteran's wife, she 
reported that the veteran had severe memory loss.  She stated 
that he frequently had to be reminded of basic things.

On October 2007 VA examination, the veteran underwent 
cognitive functioning testing for his complaints of attention 
and memory problems.  The results indicated that he currently 
performed fully within expectation across all measures.  On 
verbal learning tests he could recall 10 items out of 12 
after a 20 minute delay.  On language comprehension and 
verbal fluency he performed within expectation or better.  
When asked to copy a complex geometric design he performed 
within expectation.  There was no evidence of any areas of 
cognitive impairment on any of the formal tests of cognitive 
functioning. 

A threshold matter that must be addressed in any claim 
seeking service connection is whether the veteran actually 
has the disability for which service connection is sought.  
The veteran has testified that he has memory problems that 
have caused him to lose jobs, and his wife's has stated that 
he has severe memory problems.  While memory loss would 
appear to be a symptom capable of lay observation, testing 
for cognitive impairment has failed to show that the veteran 
actually has any such impairment; it was noted that the 
veteran performed as well as (or better than) expected.  
Examiners have indicated, in essence, that cognitive 
impairment (memory loss) is not shown.   Where the 
determinative issue involves a question of medical diagnosis, 
competent medical evidence is required.  Consequently, the 
lay opinions of the veteran and his spouse cannot overcome 
the medical findings to the effect that he does not have 
memory loss disability  See Espiritu, supra.  

In the absence of proof that the veteran has a disability 
manifested by memory loss, there is no valid claim of service 
connection for such disability.  Accordingly, this claim must 
be denied.   See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).


ORDER

Service connection for a disability manifested by chronic 
fatigue (including chronic fatigue syndrome), including as 
due to an undiagnosed illness, is denied.

Service connection for memory loss, including as due to an 
undiagnosed illness, is denied.




REMAND

In the January 2007 remand, the Board requested a VA 
examination to ascertain if the veteran had a psychiatric 
disability, and whether any such disability was related to 
his service.  In that regard, the remand instructed (See p. 
14, January 2007 Board decision) that the examiner should 
identify the diagnosis(es) of the veteran's current 
psychiatric disability(ies), and "as to each psychiatric 
disability entity currently diagnosed provide an opinion as 
to whether it is at least as likely as not that such 
disability had its onset in or was caused by the veteran's 
service."  On October 2007 VA examination, the examiner 
indicated that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The Axis 1 diagnosis was adjustment 
disorder with anxiety.  The examiner did not, as requested, 
provide an opinion as to whether such disability had its 
onset in, or was caused by, the veteran's service.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Accordingly, the 
Board has no choice but to remand this matter for the medical 
opinion that was previously requested.

Hence, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
the October 2007 VA examining physician 
for review and an opinion as to whether 
the adjustment disorder with anxiety 
diagnosed on October 2007 VA examination, 
at least as likely as not, had its onset 
in or was caused by the veteran's 
service.  The examiner should explain the 
rationale for the opinion given.  If that 
examiner is not available to provide the 
opinion, it should be so noted for the 
record, and the claims file should be 
forwarded to another psychiatrist for 
review and the nexus opinion sought (with 
explanation of rationale).  

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


